                                                                           JS-6

                      UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



YOLANDA M.,                               Case No. CV 18-01471-DFM

         Plaintiff,                       JUDGMENT

                       v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

         Defendant.



      In accordance with the Memorandum Opinion and Order filed herewith,
      IT IS HEREBY ADJUDGED that the decision of the Commissioner of
Social Security is affirmed and this matter is dismissed with prejudice.



Date: May 21, 2019                          ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge
